As filed with the Securities and Exchange Commission on February 27, 2012 Investment Company Act File Number 811-8312 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Daily Income Fund (Exact name of registrant as specified in charter) 1411 Broadway, 28th Floor New York, NY10018 (Address of principal executive offices) (Zip code) Christine Manna c/o Reich & Tang Asset Management, LLC 1411 Broadway, 28th Floor New York, New York 10018 (Name and address of agent for service) Registrant's telephone number, including area code:212-830-5200 Date of fiscal year end: March 31 Date of reporting period: December 31, 2011 Item 1: Schedule of Investments DAILY INCOME FUND MONEY MARKET PORTIFOLIO STATEMENT OF NET ASSETS DECEMBER 31, 2011 (UNAUDITED) Maturity Interest Value FaceAmount Date Rate (Note1) ASSET BACKED COMMERCIAL PAPER (20.73%) (1) Anglesea Funding LLC 01/03/12 0.50% Chesham Finance LLC 01/03/12 Ebury Finance LTD 01/04/12 Ebury Finance LTD 01/03/12 GOVCO, LLC 01/04/12 Halkin Finance LLC 01/04/12 Halkin Finance LLC 01/03/12 Total Asset Backed Commercial Paper COMMERCIAL PAPER (6.82%) Danske Corporation 01/19/12 0.32% Societe Generale S.A. 01/03/12 Total Commercial Paper EURODOLLAR CERTIFICATES OF DEPOSIT (7.77%) Commonwealth Bank of Australia 02/27/12 0.33% National Australia Bank LTD 02/06/12 National Australia Bank LTD 03/05/12 Total Eurodollar Certificates of Deposit LETTER OF CREDIT COMMERCIAL PAPER (2.73%) ICICI Bank Limited LOC Bank of America, N.A. 01/30/12 0.50% Louis Dreyfus Corporation LOC Barclays PLC 01/03/12 Louis Dreyfus Corporation LOC Credit Agricole S.A. 01/03/12 Total Letter of Credit Commercial Paper LOAN PARTICIPATIONS (4.77%) Army & Air Force Exchange Service with JPMorgan Chase as agent 01/10/12 0.32% Army & Air Force Exchange Service with JPMorgan Chase as agent 01/19/12 Army & Air Force Exchange Service with JPMorgan Chase as agent 01/20/12 Army & Air Force Exchange Service with JPMorgan Chase as agent 02/21/12 Total Loan Participations REPURCHASE AGREEMENTS (1.69%) Banc of America Securities, LLC, purchased on 12/30/11, repurchase proceeds at maturity $62,000,482 (Collateralized by $66,475,760, GNMA, 3.000% to 6.000%, due 11/15/26 to 09/15/41, value $63,240,000) 01/03/12 0.12% Total Repurchase Agreements TIME DEPOSIT (12.54%) BNP Paribas S.A. 01/03/12 0.12% Credit Agricole S.A. 01/03/12 National Bank of Canada 01/03/12 Union Bank of Switzerland A.G. 01/03/12 Total Time Deposit VARIABLE RATE DEMAND INSTRUMENTS (0.93%) (2) Burke County, GA Development Authority IDRB (Lichtenberg Holdings II, LLC Project) – Series 2002 LOC JPMorgan Chase Bank, N.A. 01/01/13 0.39% Central Michigan Inns, LLC (Pohlcat Inc) – Series 2000A LOC Wachovia Bank, N.A. 04/01/30 Columbus, GA Development Authority RB (Columbus EconomicDevelopment Corporation/Bricken Financial Project) – Series2006 LOC Wachovia Bank, N.A. 02/01/26 Federal Home Loan Mortgage Corporation Class A Certificates – Series M006 10/15/45 Kit Carson County, CO Agricultural Development RB (Midwest Farms, LLC) – Series 1997
